Name: Commission Regulation (EC) No 931/2001 of 11 May 2001 on the issuing of a standing invitation to tender for the sale of common wheat held by the German intervention agency for export to certain ACP countries
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  trade;  economic geography
 Date Published: nan

 Avis juridique important|32001R0931Commission Regulation (EC) No 931/2001 of 11 May 2001 on the issuing of a standing invitation to tender for the sale of common wheat held by the German intervention agency for export to certain ACP countries Official Journal L 130 , 12/05/2001 P. 0012 - 0017Commission Regulation (EC) No 931/2001of 11 May 2001on the issuing of a standing invitation to tender for the sale of common wheat held by the German intervention agency for export to certain ACP countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2).Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies.(2) With a view to supplying the markets of the ACP countries, favoured partners of the Community, significant quantities of common wheat are required. These markets are usually supplied on the basis of regular contracts to ensure stable prices for the ACP countries over a certain period. It is therefore necessary to issue a specific invitation to tender to ensure that users in these countries have access to common wheat under conditions appropriate to the highly competitive situation on the world market.(3) The German intervention agency holds stocks of common wheat. Part of the wheat coming from the intervention stocks held by the aforementioned agency should therefore be resold to the ACP countries to meet their quantitative and qualitative needs. The common wheat successfully tendered for must be exported to the countries of destination by 30 September 2001 at the latest.(4) The specific nature of the operation and the accounting position of the common wheat in question require greater flexibility in the mechanisms and obligations governing the resale of intervention stocks and also require exclusion of any refund, tax or monthly increase. Special procedures must be laid down to ensure that the operations and their monitoring are properly effected. To that end provision should be made for a security lodgment scheme which ensures that the aims are met while avoiding excessive costs for the operators. Derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131/93.(5) In addition to the conditions laid down in Article 32 of Commission Regulation (EC) No 1291/2000(5), provision should be made for the release for consumption in the ACP State(s) laid down in the Regulation.(6) Where removal of the wheat is delayed by more than five days, or the release of one of the securities required is delayed, for reasons imputable to the intervention agency the Member State concerned will have to pay compensation.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. A standing invitation to tender is hereby issued for the export of 170950 tonnes of common wheat held by the German intervention agency.2. The common wheat must be exported to an ACP State or to several States within one of the groups of ACP States listed in Annex I.3. The regions in which the 170950 tonnes of German common wheat are stored are listed in Annex II.4. The intervention agency concerned shall prepare a notice of invitation to tender indicating for each lot or, where appropriate, each part lot:- the location,- and at least the following features:- specific weight,- moisture content,- Hagberg falling number,- impurity contents and sprouted grains,- protein content.5. It shall publish the notice of invitation to tender at least two days before the date set for the first partial invitation to tender.Article 2Subject to the provisions of this Regulation, the sales of common wheat referred to in Article 1 shall take place in accordance with the procedure and conditions laid down by Regulation (EEC) No 2131/93.Article 31. The time limit for submitting tenders for the first partial invitation to tender shall be 9 a.m. (Brussels time) on Thursday 17 May 2001.2. The time limit for submitting tenders for the second partial invitation to tender shall be 9 a.m. (Brussels time) on the following Thursday.The time limit for the last partial invitation to tender shall be 27 September 2001.3. Tenders must be submitted to the German intervention agency.Article 41. Tenders shall only be admissible if:- the tenderer provides written proof from an official body in the ACP country of destination or a company having its overseas subsidiary in the said country, that he has concluded for the quantity in question a commercial supply contract for common wheat for export to an ACP State or to several States within one of the groups of ACP States listed in Annex I. That contract may cover only those deliveries to be made during the period May to September 2001 for quantities traditionally supplied; such proof shall be lodged with the competent authorities at least two working days before the date of the partial invitation to tender against which the tender is to be submitted,- they are accompanied by an application for an export licence for the destination in question.The proof provided for in the first indent shall also indicate the quality provided for in the contract, the time limit for delivery and the price terms.The Member State shall send the Commission a copy of the said proof forthwith, for information.2. Tenders may not exceed the quantity laid down in the commercial contract submitted.Article 51. No export refund or export tax or monthly increase shall be applied for exports carried out pursuant to this Regulation.2. The validity of the export licences issued in accordance with this Regulation shall expire on 30 September 2001.3. The licence obliges the operator to export to the ACP State or States for which the licence application was submitted. However, up to a limit of 30 % of the quantity for which the licence was issued. The operator may effect his contract at another destination on condition that it belongs to the same group of countries listed in Annex I.4. The export licences shall be issued as soon as the successful tenderers have been selected.5. Article 9 of Regulation (EC) No 1291/2000 notwithstanding, the rights deriving from the licence referred to in this Article shall not be transferable.Article 61. The intervention agency, the storer and the successful tenderer, if he so wishes, shall, by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer.The Commission must be informed of the findings of the analyses in the event of a dispute.Reference samples shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage. If the final result of the sample analyses indicates a quality:(a) greater than that specified in the notice of invitation to tender, the successful tenderer must accept the lot as established;(b) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender, with the difference remaining within a limit of up to:- 2 kg/hl for the specific weight, which must not, however, be less than 72 kg/hl,- one percentage point for the mositure content,- 20 percentage points for the Hagberg falling index,- one percentage point for the protein content,- half a percentage point for the impurities referred to in B.2 and B.4 of the Annex I to Commission Regulation (EC) No 824/2000(6), and- half a percentage point for the impurities referred to in point B.5 of the Annex I to Regulation (EC) No 824/2000 the percentages admissible for noxious grains and ergot, however, remaining unchanged,the successful tenderer must accept the lot as established;(c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the difference surpassing the limit referred to in point (b), the successful tenderer may:- either accept the lot as established,- or refuse to take over the lot in question. The successful tenderer shall be released from all his obligations relating to the lot in question, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex V; however, if he requests the intervention agency to supply him with another lot of intervention wheat of the quality laid down, and that without additional charges, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex V;(d) below the minimum characteristics required for intervention, the successful tenderer may not remove the lot in question. He shall be released from all his obligations relating to the lot in question, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex V; however, he may request the intervention agency to supply him with another lot of intervention wheat of the quality laid down, without additional charges. In this case, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex V.2. However, if the wheat is removed before the results of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against the storer.3. If, after successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for replacement, he shall be released from all his obligations, including the securities once he has informed the Commission and the intervention agency forthwith in accordance with Annex V.4. The costs of the taking of samples and the analyses referred to in paragraph 1, except those where the final result of the analyses produces a quality inferior to the minimum characteristics required for intervention, shall be borne by the EAGGF up to a maximum of one analysis per 500 tonnes with the exception of the transsilage costs.The cost of transsilage and of any additional analyses requested by the successful tenderer shall be borne by him.Article 7The successful tenderer shall pay for the common wheat before removing it at the price indicated in the tender. The final date for removal is 30 September 2001. The payment due for each of the lots to be removed shall be indivisible.Article 81. The security lodged pursuant to Article 13(4) of Regulation (EEC) No 2131/93 must be released once the export licences have been issued to the successful tenderers.2. The obligation to export and import into one of the countries of destination listed in Annex I shall be covered by a security amounting to EUR 75 per tonne of which EUR 25 per tonne shall be lodged upon issue of the export licence, with the balance of EUR 50 being lodged before removal of the cereals.Article 15(2) of Commission Regulation (EEC) No 3002/92(7) notwithstanding:- the amount of EUR 25 per tonne must be released within 20 working days of the date on which the successful tenderer supplies proof that the wheat removed has left the customs territory of the Community,- the amount of EUR 50 per tonne must be released within 15 working days of the date on which the successful tenderer supplies proof of entry for consumption into the ACP State or States referred to in Article 5(3). This proof shall be supplied in accordance with Articles 16 and 49 of Commission Regulation (EC) No 800/1999(8), as last amended by Commission Regulation (EC) No 90/2001(9).3. Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, any release of the securities provided for in this Article after the limits specified in this same Article shall confer an entitlement to compensation from the Member State amounting to EUR 0,015/10 tonnes for each day's delay.This compensation shall not be charged to the EAGGF.Article 9Article 12 of Regulation (EEC) No 3002/92 notwithstanding, the documents relating to the sale of common wheat in accordance with this Regulation and in particular the export licence, the removal order referred to in Article 3(1)(b) of Regulation (EEC) No 3002/92, the export declaration and, where appropriate, the T5 control copy must bear the words:- Trigo blando de intervenciÃ ³n sin aplicaciÃ ³n de restituciÃ ³n ni gravamen, destinado a (nombre del Estado o de los Estados ACP), Reglamento (CE) n ° 931/2001- BlÃ ¸d hvede fra intervention uden restitutionsydelse eller -afgift bestemt for (navnet pÃ ¥ det eller de pÃ ¥gÃ ¦ldende AVS-lande), forordning (EF) nr. 931/2001- Interventions-Weichweizen ohne Anwendung von Ausfuhrerstattungen oder Ausfuhrabgaben, Bestimmung (Name des AKP-Staates oder der AKP-Staaten), Verordnung (EG) Nr. 931/2001- Ã Ã ±Ã »Ã ±Ã ºÃ Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã , Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã Ã Ã  Ã ® Ã Ã Ã ½ Ã Ã Ã Ã Ã ½ Ã Ã Ã ), Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 931/2001- Intervention common wheat without application of refund or tax, bound for (name of the ACP State or States), Regulation (EC) No 931/2001- BlÃ © tendre d'intervention ne donnant pas lieu Ã restitution ni Ã taxe, destinÃ © Ã (nom de l'Ã tat ACP ou des Ã tats ACP), rÃ ¨glement (CE) n ° 931/2001- Frumento tenero d'intervento senza applicazione di restituzione o di tassa, destinato al (nome del paese o dei paesi ACP), regolamento (CE) n. 931/2001- Zachte tarwe uit interventie, zonder toepassing van restitutie of belasting, bestemd voor (naam van de ACS-Staat of de ACS-Staten), Verordening (EG) nr. 931/2001- Trigo mole de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma restituiÃ §Ã £o, ou imposiÃ §Ã £o destinado a (nome do Estado ou dos Estados ACP), Regulamento (CE) n.o 931/2001- InterventiovehnÃ ¤Ã ¤, jolle ei makseta vientitukea eikÃ ¤ vientimaksua ja jonka mÃ ¤Ã ¤rÃ ¤paikka on (AKT-maan nimi tai AKT-maiden nimet), asetus (EY) N:o 931/2001- Interventionsvete ej utan bidrag eller avgift avsett fÃ ¶r (AVS-statens eller AVS-staternas namn), fÃ ¶rordning (EG) nr 931/2001.Article 101. The German intervention agency shall inform the Commission of the tenders received within three hours of the expiry of the time limit for submitting tenders. The information must be sent in the form laid down in Annex III to one of the telex or fax numbers listed in Annex IV.2. It shall inform the Commission on a monthly basis of the quantities of common wheat removed pursuant to this Regulation.Article 11This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 15.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 100, 20.4.2000, p. 31.(7) OJ L 301, 17.10.1992, p. 17.(8) OJ L 102, 17.4.1999, p. 11.(9) OJ L 14, 18.1.2001, p. 22.ANNEX IGroups of ACP States signatories to the LomÃ © Convention>TABLE>ANNEX II>TABLE>ANNEX IIIStanding invitation to tender for the export of 170950 tonnes of common wheat held by the German intervention agency(Regulation (EC) No 931/2001)>PIC FILE= "L_2001130EN.001702.EPS">ANNEX IV>TABLE>ANNEX VCommunication of refusal of lots under the standing invitation to tender for the export of 170950 tonnes of common wheat held by the German intervention agency(Article 6 of Regulation (EC) No 931/2001)>PIC FILE= "L_2001130EN.001705.EPS">